Exhibit 10.1

EXECUTION VERSION

RESTATEMENT AGREEMENT

RESTATEMENT AGREEMENT (this “Restatement Agreement”), dated as of April 10,
2014, by and among ATWOOD OCEANICS, INC., a Texas corporation (the “Parent”),
ATWOOD OFFSHORE WORLDWIDE LIMITED, an exempted company organized under the laws
of the Cayman Islands and a Wholly-Owned Subsidiary of the Parent (the
“Borrower”), the lenders party hereto as Converting Lenders, the lenders party
hereto as New Lenders, NORDEA BANK FINLAND PLC, NEW YORK BRANCH (“Nordea New
York”), as administrative agent under the Original Credit Agreement (as defined
below) (in such capacity, the “Existing Administrative Agent”), as collateral
agent under the Original Credit Agreement (in such capacity, the “Existing
Collateral Agent”) and as security trustee under the Original Credit Agreement
(in such capacity, the “Existing Security Trustee”) and NORDEA BANK PLC, LONDON
BRANCH (“Nordea London”), as the successor administrative agent (in such
capacity, the “Successor Administrative Agent”), as successor collateral agent,
(in such capacity, the “Successor Collateral Agent”) and as successor security
trustee (in such capacity, the “Successor Security Trustee”).

PRELIMINARY STATEMENTS

WHEREAS, the Parent, the Borrower, the lenders from time to time party thereto,
and the Administrative Agent are parties to a Credit Agreement, dated as of
May 6, 2011 (as amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Original Credit Agreement”);

WHEREAS, the parties hereto wish to amend and restate the Original Credit
Agreement in its entirety on the terms set forth herein and in the Amended and
Restated Credit Agreement (as defined below);

WHEREAS, the 2014 Lenders (as defined below) have agreed to amend and restate
the Original Credit Agreement in its entirety in the form attached as Annex A
hereto (the Original Credit Agreement, as so amended and restated, being
referred to as the “Amended and Restated Credit Agreement”) subject to the
satisfaction or waiver of the conditions set forth in Section 5 hereof;

WHEREAS, on the date hereof (but prior to giving effect to this Restatement
Agreement), there are outstanding under the Original Credit Agreement
(x) initial commitments in an aggregate principal amount of $750.0 million and
(y) incremental commitments in an aggregate principal amount of $350.0 million
(together, the “Existing Commitments”);

WHEREAS, (a) the Existing Commitments as of the date hereof (but prior to giving
effect to this Restatement Agreement) will be converted into a single tranche of
commitments under the Amended and Restated Credit Agreement in accordance with
the terms hereof (such tranche of commitments, together with the New Commitments
(as defined below), being collectively referred to herein as the “2014
Commitments”) and (b) the initial loans and incremental loans outstanding under
the Original Credit Agreement as of the date hereof (but prior to giving effect
to this Restatement Agreement) (collectively, the “Existing Loans”) will be
converted into a single tranche of loans under the Amended and Restated Credit
Agreement in accordance with the terms hereof (such new tranche of loans being
referred to herein as the “2014 Loans”);

WHEREAS, each of the Persons party hereto with Existing Commitments as of the
date hereof (but prior to giving effect to this Restatement Agreement) (the
“Converting Lenders”) agrees to (i) convert the amount set forth opposite such
Person’s name under the column titled “Converted Commitments” on Annex B
attached hereto into 2014 Commitments and (ii) increase its Existing

 

i



--------------------------------------------------------------------------------

Commitment by the amount set forth opposite such Person’s name under the column
titled “New Commitments” on Annex B attached hereto (all such Converting Lenders
increasing their Existing Commitments in an amount greater than $0, the
“Increasing Lenders”), which new Commitments shall be added to, and form part
of, the 2014 Commitments and shall be subject to all of the terms and conditions
set forth in the Amended and Restated Credit Agreement with respect to 2014
Commitments;

WHEREAS, each of the Persons party hereto that is not a Converting Lender and
that agrees to provide New Commitments (the “New Lenders” and, together with the
Converting Lenders, the “2014 Lenders”) agrees to provide additional Commitments
under the Amended and Restated Credit Agreement, which Commitments shall be
added to, and form a part of, the 2014 Commitments and shall be subject to all
of the terms and conditions set forth in the Amended and Restated Credit
Agreement with respect to 2014 Commitments; and

WHEREAS, Nordea New York intends to resign its appointment as the Existing
Administrative Agent, Existing Collateral Agent and Existing Security Trustee
under the Credit Agreement (as described below) and the other Credit Documents
and (ii) Nordea London desires to be appointed as the Successor Administrative
Agent, Successor Collateral Agent and Successor Security Trustee under the
Credit Agreement and the other Credit Documents, pursuant to a resignation and
assignment agreement dated the date hereof and attached hereto as Annex D (the
“Resignation and Assignment Agreement”) among the Parent, the Borrower, the
other Credit Parties, Nordea New York, in its capacities as Existing
Administrative Agent, Existing Collateral Agent and Existing Security Trustee,
and Nordea London, in its capacities as Successor Administrative Agent,
Successor Collateral Agent and Successor Security Trustee;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Restatement Agreement have the same meanings as specified in the Amended and
Restated Credit Agreement. In addition, for purposes hereof, (i) “Credit
Agreement” shall refer to the Original Credit Agreement and/or the Amended and
Restated Credit Agreement, as applicable and (ii) “Administrative Agent” shall
refer to the Existing Administrative Agent and/or the Successor Administrative
Agent, as applicable.

SECTION 2. Amendment and Restatement. Effective as of the Amendment and
Restatement Effective Date (as defined below), the Original Credit Agreement
(including the schedules and exhibits thereto) is hereby amended and restated in
the form of Annex A hereto.

SECTION 3. Appointment of Successor Administrative Agent. Each of the Parent,
the Borrower, Nordea New York, in its capacities as the Existing Administrative
Agent, the Existing Collateral Agent and the Existing Security Trustee, Nordea
London, in its capacities as the Successor Administrative Agent, the Successor
Collateral Agent and the Successor Security, and the 2014 Lenders hereby
(i) consent to (A) the resignation of Nordea New York as the Existing
Administrative Agent, the Existing Collateral Agent and the Existing Security
Trustee (collectively, the “Resignation”) and (B) the appointment of Nordea
London as the Successor Administrative Agent, the Successor Collateral Agent and
the Successor Security Trustee under the Credit Documents (collectively, the
“Appointment”), in each case, on the terms set forth in the Resignation and
Assignment Agreement and (ii) consent to all of the terms of, and authorize the
Existing Administrative Agent, the Existing Collateral Agent, the Existing
Security Trustee, the Successor Administrative Agent, the Successor Collateral
Agent and the Successor Security Trustee to enter into



--------------------------------------------------------------------------------

the Resignation and Assignment Agreement. Notwithstanding anything to the
contrary contained in the Credit Agreement or any other Credit Document, the
Resignation and the Appointment shall become effective on the Amendment and
Restatement Effective Date, subject to the conditions set forth in the
Resignation and Assignment Agreement.

SECTION 4. Other Amendments to Credit Documents. Each party hereto agrees that
each of the Credit Documents is hereby amended such that (i) each reference to
Nordea Bank Finland plc, New York Branch in its capacity as Administrative
Agent, as Collateral Agent or as Security Trustee shall be deemed to be amended
to be a reference to Nordea Bank plc, London Branch, a public limited company
incorporated in Finland, as Administrative Agent, as Collateral Agent or as
Security Trustee, as the case may be, or any permitted successor or assign in
such capacity and (ii) each reference to the address of the Administrative
Agent, Collateral Agent or Security Trustee for purpose of notice or any other
purpose shall be deemed to be amended to be a reference to the notice
information set forth on Annex E. Notwithstanding anything to the contrary set
forth herein or in any other Credit Document, the 2014 Lenders hereby authorize
the Existing Administrative Agent, the Existing Collateral Agent, the Existing
Security Trustee, the Successor Administrative Agent, the Successor Collateral
Agent and the Successor Security Trustee to enter such amendments and
modifications to the Credit Documents as the Existing Administrative Agent and
Successor Administrative Agent deem necessary or advisable in order to implement
the foregoing or any of the transactions contemplated by the Resignation and
Assignment Agreement.

SECTION 5. Conditions to Effectiveness of this Restatement Agreement. This
Restatement Agreement shall become effective on the date (the “Amendment and
Restatement Effective Date”) on which the conditions set forth in Annex C are
satisfied or waived in accordance with Section 14.12 of the Amended and Restated
Credit Agreement. All of the Notes, certificates, legal opinions and other
documents and papers referred to in Annex C and required to be delivered as of
the Amendment and Restatement Effective Date, unless otherwise specified, shall
be delivered to the Administrative Agent at the Notice Office for the account of
each of the 2014 Lenders and, except for the Notes, in the number of
counterparts or copies requested by the Administrative Agent and shall be in
form and substance reasonably satisfactory to the Administrative Agent.

SECTION 6. Representations and Warranties. Each of the Parent and the Borrower
represents and warrants that (i) no Default or Event of Default exists as of the
Amendment and Restatement Effective Date before or immediately after giving
effect to this Restatement Agreement and (ii) all of the representations and
warranties contained in the Amended and Restated Credit Agreement or the other
Credit Documents are true and correct in all material respects on the Amendment
and Restatement Effective Date with the same effect as though such
representations and warranties had been made on the Amendment and Restatement
Effective Date (it being understood that any representation or warranty that by
its terms is made as of a specific date shall be true and correct in all
material respects as of such specific date).

SECTION 7. Effect of Restatement.

(a) The Amended and Restated Credit Agreement shall amend and restate the
Original Credit Agreement in its entirety, with the parties hereto hereby
agreeing that there is no novation of the Original Credit Agreement and from and
after the Amendment and Restatement Effective Date, the rights and obligations
of the parties under the Original Credit Agreement shall be subsumed and
governed by the Amended and Restated Credit Agreement. From and after the
Amendment and Restatement Effective Date, the Obligations (as defined in the
Original Credit Agreement) and Existing Commitments under the Original Credit
Agreement shall continue as Obligations and Commitments under the Amended and
Restated Credit Agreement until otherwise paid or terminated in accordance with
the terms therein.



--------------------------------------------------------------------------------

(b) Subject to the immediately succeeding sentence, the outstanding principal
amount of (x) Existing Loans and (y) Letters of Credit Outstanding (as defined
in the Original Credit Agreement), in each case under the Original Credit
Agreement, shall automatically be converted into 2014 Loans and Letters of
Credit Outstanding, respectively, under the Amended and Restated Credit
Agreement. Simultaneously with the effectiveness of this Restatement Agreement,
each Converting Lender will automatically and without further act be deemed to
have assigned to the New Lenders and Increasing Lenders, and each New Lender and
Increasing Lender will automatically and without further act be deemed to have
assumed, a portion of such Converting Lender’s participations under the Amended
and Restated Credit Agreement in Letters of Credit Outstanding and outstanding
2014 Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations under the Amended and Restated Credit Agreement in Letters of
Credit Outstanding and (ii) 2014 Loans under the Amendment and Restated Credit
Agreement, in each case held by each 2014 Lender, will equal the percentage of
the Total Commitments of all 2014 Lenders represented by such 2014 Lender’s 2014
Commitment (the “Revolving Facility Percentage”). The Increasing Lenders and New
Lenders will promptly purchase (for cash at face value) assignments of portions
of such Letters of Credit Outstanding and outstanding 2014 Loans of Converting
Lenders so that, after giving effect thereto, the share of the Letters of Credit
Outstanding and 2014 Loans held by each 2014 Lender is in accordance with its
then-current Revolving Facility Percentage, and such payments are a condition to
the effectiveness of such deemed assignments. Notwithstanding anything to the
contrary in the Original Credit Agreement, no other documents or instruments,
including any Assignment and Acceptance Agreement, shall be, or shall be
required to be, executed in connection with the assignments set forth in this
Restatement Agreement (all of which requirements are hereby waived), and such
assignments shall be deemed to be made with the same force and effect as if such
assignments were evidenced by applicable Assignments and Acceptance Agreements
and with all applicable representations, warranties and covenants as if
evidenced by an Assignment and Assumption Agreement in substantially the form of
Exhibit N of the Original Credit Agreement.

(c) The aggregate principal amount of (i) each New Lender’s 2014 Commitments and
(ii) the increased Commitment of each Increasing Lender, each as set forth
opposite such Person’s name under the column titled “New Commitments” on Annex B
attached hereto, shall be added to the Existing Commitments and form a part of
the 2014 Commitments, and shall be subject to all of the terms and conditions
set forth in the Amended and Restated Credit Agreement. The 2014 Commitments of
each 2014 Lender is set forth on Annex B attached hereto. Upon the effectiveness
of this Restatement Agreement, each 2014 Lender shall be a Lender under the
Amended and Restated Credit Agreement.

(d) On and after the effectiveness of the Amended and Restated Credit Agreement,
each reference to the “Credit Agreement” in any other Credit Document shall mean
and be a reference to the Amended and Restated Credit Agreement.

SECTION 8. Miscellaneous. For the avoidance of doubt, the parties hereto agree
that if the Borrower provides notice to any Non-Consenting Lender (as defined
below) and the Administrative Agent that it is exercising its rights under
Section 2.12 and 14.12(b) of the Original Credit Agreement in connection with
this Restatement Agreement to require such Non-Consenting Lender to assign all
of its interests, rights and obligations under the Credit Documents to one or
more Eligible Assignees identified by the Borrower and the Administrative Agent,
the Administrative Agent shall coordinate the transfer of all Commitments and
outstanding Loans of, and participations in Letters of Credit by, each such
Non-Consenting Lender to the identified Eligible Transferees, which transfers
shall be effected in accordance with Section 2.12 and 14.12(b) of the Original
Credit Agreement and shall be effective as of the Amendment and Restatement
Effective Date, and each Eligible Transferee acquiring such Commitments,
outstanding Loans, and participations in Letters of Credit in connection with
such transfers shall have provided a signature page to this Restatement
Agreement consenting hereto. As used herein, the term “Non-Consenting Lender”
means each Lender under the Original Credit Agreement that does not provide its
consent to this Restatement Agreement. As used in this Section 8, all
capitalized terms not defined in this Restatement Agreement shall have the
meanings assigned to them in the Original Credit Agreement.



--------------------------------------------------------------------------------

SECTION 9. Release of Account Control Agreements. The 2014 Lenders hereby
authorize the Administrative Agent to terminate and release, and hereby consent
to such termination and release of, any and all account control agreements and
account pledge agreements entered into in connection with the Original Credit
Agreement, including but not limited to (i) that certain Account Pledge
Agreement dated as of July 25, 2013 by and between Alpha International Drilling
Company S.à.r.l., as pledgor, and the Administrative Agent, as pledgee and
(ii) that certain Account Pledge Agreement dated as of November 1, 2013 by and
between Atwood Beacon S.à.r.l., as pledgor, and the Administrative Agent, as
pledgee. The Administrative Agent agrees to execute such instruments, agreements
and documents, and to take all such actions, as may be required to evidence such
release or in furtherance of the purposes of this Section 9.

SECTION 10. Execution in Counterparts. This Restatement Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which counterparts when executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. Delivery of an executed counterpart of this Restatement
Amendment by facsimile transmission or by electronic mail in .pdf form shall be
as effective as delivery of a manually executed counterpart hereof. A complete
set of counterparts shall be lodged with the Borrower and the Administrative
Agent.

SECTION 11. Successors. The terms of this Restatement Agreement shall be binding
upon, and shall inure for the benefit of, the parties hereto and their
respective permitted successors and assigns.

SECTION 12. Governing Law. THIS RESTATEMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

ATWOOD OCEANICS, INC. By:   /s/ Mark L. Mey   Name: Mark L. Mey   Title: Senior
Vice President and Chief Financial Officer ATWOOD OFFSHORE WORLDWIDE LIMITED By:
  /s/ Mark L. Mey   Name: Mark L. Mey   Title: Chief Financial Officer &
Attorney-in-Fact

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Existing Administrative Agent,
Existing Collateral Agent and Existing Security Trustee

By:   /s/ Henning Lyche Christiansen   Name: Henning Lyche Christiansen   Title:
First Vice President By:   /s/ Martin Lunder   Name: Martin Lunder   Title:
Senior Vice President

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

NORDEA BANK FINLAND PLC, LONDON BRANCH, Successor Administrative Agent,
Successor Collateral Agent and Successor Security Trustee

By:   /s/ Martin Kahm   Name: Martin Kahm   Title: Head of Offshore & Oil
Services, London By:   /s/ Sandra Pavic-Watkinson   Name: Sandra Pavic-Watkinson
  Title: Vice President

 

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Issuing Lender

By:   /s/ Henning Lyche Christiansen   Name: Henning Lyche Christiansen   Title:
First Vice President By:   /s/ Martin Lunder   Name: Martin Lunder   Title:
Senior Vice President

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NAME OF INSTITUTION:
Nordea Bank Finland Plc, London Branch as a New Lender By:   /s/ Thor Erling
Kylstad   Name: Thor Erling Kylstad   Title: Head of Shipping London Branch For
any Lender requiring a second signature line: By:   /s/ Karin Marcussen   Name:
Karin Marcussen   Title: Head of Credit & Risk Control

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NAME OF INSTITUTION:
DNB Capital LLC

as a Converting Lender

By:   /s/ Barbara Gronquist   Name: Barbara Gronquist   Title: Senior Vice
President

For any Lender requiring a second signature line:

By:   /s/ Anders Platou   Name: Anders Platou   Title: Senior Vice President

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NAME OF INSTITUTION:
Wells Fargo Bank, N.A. as a Converting Lender By:   /s/ T. Alan Smith   Name: T.
Alan Smith   Title: Managing Director

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NAME OF INSTITUTION:
Skandinaviska Enskilda Banken AB (publ)

as a Converting Lender

By:   /s/ Per Olav Bucher–Johannessen   Name: Per Olav Bucher–Johannessen  
Title:

For any Lender requiring a second signature line:

By:   /s/ Glenn Nergaard   Name: Glenn Nergaard  

Title: Country CFO

SEB, Norway

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO

NAME OF INSTITUTION:

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as a Converting Lender

By:   /s/ Roger Aamillom   Name: Roger Aamillom   Title: Senior Vice President

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NAME OF INSTITUTION:
BNP PARIBAS S.A.

as a Converting Lender

By:   /s/ S. Bergeroo–Lampagnois   Name: S. Bergeroo–Lampagnois   Title: Head of
Offshore

For any Lender requiring a second signature line:

By:   /s/ Eric Eugène   Name: Eric Eugène   Title: Global Head of Transportation
Group

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO

NAME OF INSTITUTION:

BARCLAYS BANK PLC

as a Converting Lender

By:   /s/ Vanessa A. Kurbatskiy   Name: Vanessa A. Kurbatskiy   Title: Vice
President

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NAME OF INSTITUTION:
HSBC BANK USA, N.A. as a Converting Lender By:   /s/ Koby West   Name: Koby West
  Title: Vice President

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO ING Capital LLC as a
Converting Lender By:   /s/ Jens Van Yperzeele   Name: Jens Van Yperzeele  
Title: Director For any Lender requiring a second signature line: By:   /s/
Remko van de Water   Name: Remko van de Water   Title: Director

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NAME OF INSTITUTION:
NIBC BANK N.V. as a Converting Lender By:   /s/ Jeroen van der Putten   Name:
Jeroen van der Putten   Title: Director For any Lender requiring a second
signature line: By:   /s/ Arnoud de Ridder   Name: Arnoud de Ridder   Title:
Associate

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO

NAME OF INSTITUTION:

UNICREDIT BANK AG

as a Converting Lender By:   /s/ Manuela Laudahn   Name: Manuela Laudahn  
Title: Director For any Lender requiring a second signature line: By:   /s/
Diana Müller   Name: Diana Müller   Title: AD

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NATIXIS as a Converting
Lender By:   /s/ Timothy L. Polvado   Name: Timothy L. Polvado   Title: Managing
Director For any Lender requiring a second signature line: By:   /s/ Stuart
Murray   Name: Stuart Murray   Title: Managing Director

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO

NAME OF INSTITUTION:

Regions Bank

as a Converting Lender By:   /s/ Richard Kaufman   Name: Richard Kaufman  
Title: Senior Vice President

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NAME OF INSTITUTION:

CREDIT INDUSTRIEL ET COMMERCIAL

 

as a Converting Lender

By:   /s/ Adrienne Molloy   Name: Adrienne Molloy   Title: Vice President

For any Lender requiring a second signature line:

By:   /s/ Clifford Abramsky   Name: Clifford Abramsky   Title: Managing Director

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO

NAME OF INSTITUTION:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as a Converting Lender By:   /s/ Mikhail Faybusovich   Name: Mikhail Faybusovich
  Title: Authorized Signatory For any Lender requiring a second signature line:
By:   /s/ Tyler R. Smith   Name: Tyler R. Smith   Title: Authorized Signatory

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NAME OF INSTITUTION:

WHITNEY BANK

 

as a Converting Lender

By:   /s/ H. Elder Gwin   Name: H. Elder Gwin   Title: Vice President

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTATEMENT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OFFSHORE WORLDWIDE LIMITED, THE
LENDERS PARTY THERETO, NORDEA BANK FINLAND PLC, NEW YORK BRANCH, NORDEA BANK
FINLAND PLC, LONDON BRANCH AND THE OTHER PARTIES THERETO NAME OF INSTITUTION:
ITF International Transport Finance Suisse AG as a Converting Lender By:   /s/
Natalja Formuzala   Name: Natalja Formuzala   Title: VP For any Lender requiring
a second signature line: By:   /s/ Alexander Schaffert   Name: Alexander
Schaffert   Title: SVP

 

[Signature Page to Atwood Restatement Agreement]



--------------------------------------------------------------------------------

ANNEX A

AMENDED AND RESTATED CREDIT AGREEMENT

[SEE ATTACHED]

 

 